     Case 3:21-cv-00375-CAB-MSB Document 16 Filed 04/22/21 PageID.154 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10    SUNPOWER CORPORATION,                              Case No.: 21-CV-375-CAB-MSB
11                                      Plaintiff,
                                                         ORDER DENYING MOTION FOR A
12    v.                                                 MORE DEFINITE STATEMENT
                                                         AND MOTION TO STRIKE
13    SUNPOWER CALIFORNIA, LLC;
      GREEN TECH SOLAR d/b/a Sunpower
14
      California; and Benjamin Jackson,                  [Doc. No. 12]
15                                   Defendants.
16
17
18
19         This matter is before the Court on Defendant Benjamin Jackson’s motion for a more
20   definite statement and motion to strike the complaint as to claims against him. The motion
21   has been fully briefed, and the Court deems it suitable for submission without oral
22   argument. Upon review of the motion, the Court is unable to discern any cogent legal
23   argument for dismissing Plaintiff’s claims against Jackson, which is the outcome Jackson
24   seeks notwithstanding the title of his motion. In any event, the Court finds that the
25   complaint contains “sufficient factual matter, accepted as true, to ‘state a claim to relief
26   that is plausible on its face’” against Jackson, Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
27   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)), and that a more
28   definite statement is not warranted. Accordingly, the motion for a more definite statement

                                                     1
                                                                               21-CV-375-CAB-MSB
     Case 3:21-cv-00375-CAB-MSB Document 16 Filed 04/22/21 PageID.155 Page 2 of 2



 1   and to strike the complaint is DENIED. Jackson shall file his answer to the complaint by
 2   May 6, 2021.
 3         It is SO ORDERED.
 4   Dated: April 21, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                            21-CV-375-CAB-MSB
